DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input module,” “an analysis module,” “a selection module,” “a processing module,” “an output module” in claims 10 and 15, “a gaze detection module” in claim 11, “an adjustment module” in claim 12, “a classification module” in claim 13, and “an inertia measurement unit” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 11, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0331914 A1) in view of Laflaquiere et al. (US 2020/0309955 A1).
Regarding claim 1, Lee discloses a method comprising the steps of (Paragraph 0070, executable program): obtaining at least one frame of input data from at least one sensor, the frame of input data representative of a real-world environment at a given time; (Paragraph 0007, capturing of a least one image of an environment using a camera)	analysing the frame to determine a foveal region within the frame; (Paragraph 0007, determining a portion of the image corresponding to a region of interest that corresponds to an area within a user’s foveal vision, paragraph 0079)	Lee does not clearly disclose selecting at least one method for generating depth information associated with the real-world environment based on the frame; applying the method to the foveal region to generate depth information associated with the foveal region; and outputting at least the depth information associated with the foveal region.	Laflaquiere discloses obtaining a depth map with coarse resolution for a scene and for objects of interest in the scene a depth map with finer resolution can be obtained (Paragraph 0042-0043).
	Laflaqueiere’s techniques for obtaining depth maps at different resolutions including for objects of interest would have been recognized by one of ordinary skill in the art to be applicable to the region of interest of a real-world environment within an area of a user’s foveal vision of Lee and the results would have been predictable in the obtaining of a depth map at a fine resolution for an object of interest that is within an area of a user’s foveal vision. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Lee in view of Laflaquiere discloses wherein: selecting at least one method for generating depth information associated with the real-world environment comprises selecting at least a first and a second method, wherein the second method is less computationally intensive than the first method; (Laflaquiere, paragraphs 0042-0045, obtaining of depth maps can be done at the coarse (second) and fine (first) resolutions that each use different amount of resources)	and wherein the method further comprises: applying the second method to a peripheral region within the frame to generate depth information associated with the peripheral region; (Laflaquiere, paragraph 0042, depth map with coarse resolution for the entire scene)	combining the depth information associated with the peripheral region and the depth information associated with the foveal region; (Laflaquiere, paragraph 0043, the depth map with coarse resolution can have finer resolution for objects of interest within the area of the user’s foveal vision, Lee, paragraph 0079)	and outputting at least the combined depth information (Paragraph 0031, outputting the depth map).
Regarding claim 3, Lee in view of Laflaquiere discloses wherein the depth information associated with the foveal region has a first accuracy, and the depth information associated with the peripheral region has a second accuracy, where the first accuracy is greater than the second accuracy (Lee, paragraph 0079 and Laflaquiere, paragraph 0043, the depth map for the object of interest in the area of the user’s foveal vision would have a finer resolution that the rest of the scene which has the depth map with coarse resolution).
Regarding claim 4, Lee discloses obtaining eye-tracking information associated with a gaze of a user; such that the foveal region is associated with the gaze of the user (Paragraph 0079-0080, tracking user eye movements including the position of the iris to determine eye gaze)
Regarding claims 10 and 15, similar reasoning as discussed in claim 1 is applied. Furthermore, with regard to claim 15, Lee discloses a image sensor (Figure 1, element 114, video camera); and a hardware accelerator (Figure 1, element 110, data processing system) arranged to receive at least one frame of input data from the image sensor (Paragraph 0066, data processing system can receive input from the video camera input source).
Regarding claim 11, similar reasoning as discussed in claim 4 is applied.
Regarding claim 16, Lee in view of Laflaquiere discloses a graphics processing unit (Laflaquiere, paragraph 0027, processing chip), the graphics processing unit arranged to generate depth information for at least a peripheral region of the input data; (Laflaquiere, paragraph 0042, depth map with coarse resolution for the entire scene) the peripheral region being associated with a peripheral region of the gaze of the user as determined by the gaze detection module (Lee, paragraph 0079-0080, tracking user eye movements including the position of the iris to determine eye gaze at the region of interest which is surrounded by the remainder of the scene).
Regarding claim 17, Lee in view of Laflaquiere discloses wherein the depth information for the foveal region is generated by a first hardware accelerator and the depth information associated with a peripheral region is generated by at least one of a second hardware accelerator, and a processor (Lee, paragraph 0066, central processing unit and Laflaquiere, paragraph 0027, processing chip are processing hardware components for executing commands similar to a hardware accelerator)
Regarding claim 18, Lee discloses an inertial measurement unit arranged to detect a difference in a positional characteristic of the user between at least the frame and a subsequent frame of the input data, wherein the subsequent frame is representative of the real-world environment at a subsequent time (Paragraph 0196, accelerometer for determining head-tilt motion of a head-mounted device that captures images at a frame rate, paragraph 0077).
Regarding claim 19, Lee discloses a display device, for receiving an output from at least the hardware accelerator (Figure 1, element 126 and paragraph 0068, display of objects from the data processing system).
Regarding claim 20, Lee discloses wherein the display device is any of a head-mounted display; a mobile computing device; and a wearable device (Abstract, head-mounted display).
Claims 5, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0331914 A1) in view of Laflaquiere et al. (US 2020/0309955 A1) and further in view of Forutanpour et al. (US 2015/0341535 A1).
Regarding claim 5, Lee in view of Laflaquiere discloses all limitations as discussed in claim 1.	Lee in view of Laflaquiere does not clearly disclose classifying objects in the real-world environment as either a foreground object or a background object; and associating foreground objects with the foveal region.	Forutanpour discloses object tracking and classifying regions of interests in a scene as foreground or background regions (Paragraph 0011).	Foruntanpour’s technique of classifying regions of interests in a scene as 
Regarding claim 13, similar reasoning as discussed in claim 5 is applied.
Regarding claim 14, similar reasoning as discussed in claim 5 is applied.
Claims 6-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0331914 A1) in view of Laflaquiere et al. (US 2020/0309955 A1) and further in view of Metz et al. (US 2014/0253688 A1).
Regarding claim 6, Lee in view of Laflaquiere discloses all limitations as discussed in claim 1.	Lee in view of Laflaquiere further discloses storing depth information associated with the foveal region; (Laflaquiere, paragraph 0031, depth maps are conveyed to a receiving device)	obtaining at least a subsequent frame of input data from the sensor, the subsequent frame of input data representative of the real-world environment at a subsequent time (Lee, paragraph 0077, capturing images at different frame rates).	Lee in view of Laflaquiere does not clearly disclose adjusting the stored depth information based on a parameter; applying the adjusted depth information to at least a region of the subsequent frame of input data corresponding the foveal region, to (Paragraph 0048).	Metz’s technique of generating depth map frames from a full resolution depth map fame based on continuous scene movements would have been recognized by one of ordinary skill in the art to be applicable to the depth maps for captured images of a scene with regions of interest of Lee in view of Laflaquiere and the results would have been predictable in the generation of depth maps for captured images of a scene with regions of interest based on a full resolution depth map and continuous scene motion in the regions of interest. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 7, Metz discloses wherein the at least one parameter is obtained from a sensor arranged to measure movement of a user within the real-world environment (Paragraphs 0047-0048, tracking movements of body parts of a user using a time of flight sensor).
Regarding claim 8, Metz discloses wherein the step of adjusting the stored depth information comprises applying a motion vector to the stored depth information, the motion vector being determined based on the parameter (Paragraph 0048, tracked motion of body parts of a user for generating depth map frames).
Regarding claim 12, similar reasoning as discussed in claim 6 is applied.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0331914 A1) in view of Laflaquiere et al. (US 2020/0309955 A1) and further in view of Mori et al. (US 2015/0016713 A1).
Regarding claim 9, Lee in view of Laflaquiere discloses all limitations as discussed in claim 1.	Lee in view of Laflaquiere does not clearly disclose refining the depth information by applying a sub-pixel matching algorithm to the depth information to increase the accuracy of the depth information.	Mori discloses generating depth values for sub-pixels of a current frame based on a matching result of depth values of sub-pixels in a preceding frame (Paragraph 0154).	Mori’s technique of generating depth values for sub-pixels of a current frame based on a matching result of depth values of sub-pixels in a preceding frame would have been recognized by one of ordinary skill in the art to be applicable to the depth map values for captured images of a scene with regions of interest of Lee in view of Laflaquiere and the results would have been predictable in the generation of depth values for sub-pixels of a current frame of a scene with regions of interest using a matching result of depth values of sub-pixels in a preceding frame. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Young et al. (US 2017/0285736 A1) discloses determining foveal regions for regions of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHI HOANG/Primary Examiner, Art Unit 2613